Case:17-01255-TBM Doc#:43-9 Filed:04/30/20   Entered:04/30/20 16:21:29 Page1 of 22




                                EXHIBIT 9
                                                                                             Exhibit 9
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20         Entered:04/30/20 16:21:29 Page2 of 22




    Rebuttal Report by Jason Zilberbrand
    Specialist field: General aviation aircraft valuations and appraisals, aircraft
                      transactions, aircraft purchase agreements and
                      airframe/engine hourly programs, aircraft management
                      agreements and aircraft management services.

    On behalf of the Plaintiff: Bloom Business Jets, LLC.




     BLOOM BUSINESS JETS, LLC v GLENCOVE HOLDINGS, LLC


    2016cv30114
    Court reference number


    Rebuttal report of Jason Zilberbrand for the District Court, Pitkin County, Colorado


    Dated April 15th, 2019

    Specialist field:                 General aviation aircraft valuations and
                                      appraisals, aircraft transactions, aircraft purchase
                                      agreements and airframe/engine hourly programs.

    On behalf of the Plaintiff:       Bloom Business Jet, LLC

    On the instructions of:           Brad Rose of Rose Law, LLC and Gary Evans of
                                      Coats & Evans P.C.

    Subject matter:                   Review and Rebuttal of Expert Witness Report by
                                      Mr. Johnny Foster (dated: March 15th, 2019)


    Jason Zilberbrand
    1411 McHenry Road, Suite 125
    Buffalo Grove, IL 60089 USA
    312-961-0934
    Jason@vref.com




                                              1
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page3 of 22




  Report by Jason Zilberbrand
  Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                      purchase agreements and airframe/engine hourly programs.

  On behalf of the Plaintiff: Bloom Business Jets, LLC.




                                                Contents

   Paragraph             Paragraph                                                     Page
    Number               Contents                                                      Number

        1                Introduction                                                     3
        2                Fails to support violations of utilizing
                         a back to back                                                   3
        3                Fails to demonstrate breach of duties under
                         Agent Agreement                                                   9
        4                Misinterprets role financing and KYC had
                         in the transaction                                               11
         5               Misapplies aviation definition of Fair Market
                         Value                                                            12
        6                Misapplies Aviation Industry Guidelines                          14

        7                Conclusion of Rebuttal Opinion(s):                               15

        8                Statement of truth                                               16
        9                Statement of compliance                                          16
        10               Statement of conflicts                                           16



 Appendices

         1               My C.V.                                                         18
         2               List of documents that I have examined                          23
         3               Details of any literature or other                              24
                         material I have relied upon in making
                         this report with copies of important
                         extracts.




                                                    2
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page4 of 22




  Report by Jason Zilberbrand
  Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                      purchase agreements and airframe/engine hourly programs.

  On behalf of the Plaintiff: Bloom Business Jets, LLC.


    1. Introduction

 Following my subsequent review of the Glencove Expert’s Report by Mr. Johnny Foster,
 President and CEO of OGARAJETS dated March 15th, 2019 that was sent to me as
 additional material for review, I have prepared the following rebuttal report.

        Summary of Rebuttal Opinion(s):

 It is important to point out that the issue as to whether or not back to back transactions
 are common place in business aviation is never addressed in Mr. Foster’s report. It is
 also equally important to point out that the issue that Mr. Foster’s opinion on back to
 back transactions is stated to be “proper and justified” under limited circumstances. Mr.
 Foster’s report addresses ethics, ethical behavior and uses three aviation associations
 as evidence to the fact that ethical behavior is standardized in the business aviation
 industry.

        Mr. Foster’s Opinion is based on Fundamentally Flawed Methodology

 There are a number of issues with Mr. Foster’s methodology. Specifically, he:
    1. Fails to support violations of utilizing a back to back;
    2. Fails to demonstrate breach of duties under the Agent Agreement;
    3. Misinterprets the role financing and KYC had in the transaction;
    4. Misapplies an aviation definition of Fair Market Value;
    5. Misapplies Aviation Industry Ethics Guidelines;

    2. Fails to support violations of utilizing a back to back

 Mr. Foster explains what a back to back transaction is but does not state why it would
 be used. In my initial report I went into great detail as to why a back to back would be
 required in an aircraft transaction. Those reasons may include a:
    1. corporate mandate;
    2. the reselling of a pre-delivery position prior to physical delivery;
    3. the culture of the parties;
    4. an opportunistic intermediary or;
    5. to maintain the buyer’s confidentiality;

 Back to back transactions are common place and acceptable or in Mr. Foster’s words
 “proper and justified” under these circumstances. Mr. Foster does not list nor explain


                                                    3
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                        Entered:04/30/20 16:21:29 Page5 of 22




     Report by Jason Zilberbrand
     Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                         purchase agreements and airframe/engine hourly programs.

     On behalf of the Plaintiff: Bloom Business Jets, LLC.


 what those circumstances are, but many of the same organizations that Mr. Foster
 relies upon to support his opinion have all published articles in the past regarding how
 to either manage a back to back or accomplish one successfully. Furthermore, Mr.
 Foster misstates that “back to back transaction violate industry’s ethical guidelines when
 a broker, who is providing these services has signed an agency agreement…..

              1) disclose the identity of all parties involved in the transaction,
             2) fails to fully inform the actual end user buyer as to the reasons of the back to
             back structure,
             3) fails to obtain approval from the actual end-user buyer for the back to back
             structure or
             4) fails to inform the actual end user buyer of any and all financial gains he will
             realize due to the back to back structure.”1

 In order to properly demonstrate how Mr. Foster has failed to realize his assumptions
 were incorrect we must address each assumed violation.

 Bloom in fact did disclose all of the parties in the transaction. Mr. Foster states that full
 disclosure is required to not be in violation of a hypothetical set of industry standards for
 ethics in aircraft transactions. I use the word hypothetical, because nowhere does a set
 of standards exist in General or Business Aviation creating guidelines for an aircraft
 broker to act ethically. There are organizations within aviation that promote ethical
 behavior, and Mr. Foster does an excellent job at highlighting the National Business
 Aircraft Association’s guidelines (NBAA) along with the National Air Transport
 Association (NATA) ethical guidelines, but fails to mention that they were not written
 specifically to address aircraft brokerage, nor were they intended to be regulatory
 standards, as aviation brokerage is unregulated. In fact, NBAA is nothing more than
 industry trade association that lobbies on behalf of the interests of private and corporate
 jet owners, and there are no accreditations earned, nor are there by-laws governing the
 behavior of its members.

 The NATA is an advocacy group whose focus is to empower its members to be safe
 and successful, whose key mission is the Safety 1st mission promoting safety related
 resources. The NATA does not have any authority to create or set industry guidelines
 for aircraft transactions, there are no accreditations earned, nor are there by-laws
 governing the behavior of its members.


 1
     Page 7 Conclusions and Opinions paragraph (1) Foster Expert Witness report


                                                          4
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                    Entered:04/30/20 16:21:29 Page6 of 22




     Report by Jason Zilberbrand
     Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                         purchase agreements and airframe/engine hourly programs.

     On behalf of the Plaintiff: Bloom Business Jets, LLC.


 Mr. Foster also makes reference to International Aircraft Dealer Association (IADA)
 formerly known as the National Aircraft Resale Association (NARA) and implies that this
 organization sets industry standards and guidelines. Mr. Foster also provides a snippet
 of the entire Code of Ethics of IADA and does not provide the requirements to meet the
 IADA prerequisites on how to gain “accreditation”.

 IADA was formerly the National Aircraft Resale Association (NARA), a non-for-profit
 “exclusive organization of the worlds most respected aircraft brokers/dealers and
 aviation products and service providers.”2 IADA is not a regulatory association, nor does
 it have the authority to set industry guidelines. IADA does have a strict Code of Ethics
 and does require “accreditation”. The “accreditation” process and requirements are
 posted on their website3 and are included in this report. It is worth mentioning that Mr.
 Foster’s position in IADA was the former Chairman of the Board from 2013-2015 and
 that he would have access to the data and statistics to support the statements made in
 the IADA marketing materials and his report. These statements include that IADA
 members represent only 3% of all aircraft dealers. It also states that IADA members are
 responsible for over 60% of the global pre-owned aircraft sales transactions. According
 to JetNet Evolution4 a SaaS (Software as a Service) company offering data and
 analytics to the aviation industry reports that the IADA members are responsible for only
 16.25% of the global aircraft transactions. (See Appendix)

 Furthermore, the requirements to be an accredited IADA dealer state every dealer must:

       1. Be in business for a minimum of five (5) years.
       2. Average a minimum of ten (10) transactions per year.
       3. Be recommended by three (3) current IADA Dealers. See the complete list of
          IADA Dealers here.
       4. Sign the IADA Code of Ethics annually.
       5. Be approved for Membership by a majority of IADA Dealers
       6. Have a minimum of three Brokers in your firm. At least 50% of your Brokers must
          achieve IADA Certified Broker status within 12 months of you becoming an IADA
          Member.
       7. Agree to list your inventory of aircraft on AircraftExchange.com
       8. Carry a minimum of $1M Liability and $1M E&O insurance
       9. Have a non-residential office of a minimum-specified size.

 2
   Naraaircraft.com Way Back machine Internet Archive January 2013 snapshot
 3
   Iada.aero
 4
   http://www.jetnetevolution.com


                                                       5
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                     Entered:04/30/20 16:21:29 Page7 of 22




     Report by Jason Zilberbrand
     Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                         purchase agreements and airframe/engine hourly programs.

     On behalf of the Plaintiff: Bloom Business Jets, LLC.


       10. Complete annual ethics and compliance training.
       11. After accreditation, agree to retain the following data for five (5) years: 1)
           Listing/Acquisition Agreement, 2) Aircraft Specifications, 3) Letter of Intent (LOI)
           and Amendments, and 4) Purchase Agreement and Amendments.

 In my research of IADA “accreditation” requirement number 2 that each member must
 close a minimum of 10 transactions per year I discovered unreliable facts. According to
 JetNet Evolution, I discovered that out of the current 31 members of IADA only 19 meet
 those minimum requirements as demonstrated in my Appendix. Furthermore, the IADA
 “accreditation” requirement of number 9 to have a non-residential office of a minimum
 size is breached by the organization itself, as according to the 2018 Florida Not for
 Profit Corporation Annual Report the IADA place of the business is located at a
 residence at the location of 1103 Elmgrove Lane, Keeler Texas 76092. 5

 Furthermore, Mr. Foster states in his own C.V. that he has completed 650 transactions
 since taking over as President of OGARA in 2005, yet JetNet Evolution only reports a
 total of 65 transactions over this same period. Furthermore, Mr. Foster was interviewed
 in Avbuyer magazine6 where he states he was named the President of OGARA in
 2006, which is different from his own supplied C.V. Additionally, in Business Aviation
 Magazine, Mr. Foster is quoted as stating “ In terms of unit counts we were down in
 2018 compared to 2017…..we build out budgets around the goal of completing 30
 transactions per year. We increased it by 10 percent in 2019.” 7

 These errors along with the lack of supporting documentation indicates the report of Mr.
 Foster contains data that is unreliable.

 It is worth noting that the current sitting Treasurer of IADA is the CFO of Jetcraft, Mr.
 Peter Antonenko, the number 3 ranked brokerage firm in the USA according to JetNet
 Evolution, and they have completed 65 transactions in the last 12 months. Furthermore,
 as provided in my Appendix, Jetcraft has been involved in lawsuits and named in the
 Zetta Jet Bankruptcy8. The Zetta Jet case is of interest with regards to Bloom v.
 Glencove as Mr. Foster’s opinion is that IADA is “an industry leader in developing
 standards for efficient, effective, and ethical aircraft transactions, requires under its


 5
   https://www.google.com/maps/place/1103+Elmgrove+Ln,+Keller,+TX+76248/data=!4m2!3m1!1s0x864dd658eb6f
 b09d:0x4ab8f1c786dd6609?sa=X&ved=2ahUKEwjlh_jdqNLhAhUCA6wKHexoDaYQ8gEwAHoECAcQAQ
 6
   https://www.avbuyer.com/articles/market-insight/where-is-business-aviation-heading-in-2019-112330
 7
   http://online.anyflip.com/yosh/czrg/mobile/
 8
   United States Bankruptcy Court Central District of California Los Angeles Division Case No. 2:17-bk-21387-SK


                                                       6
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                     Entered:04/30/20 16:21:29 Page8 of 22




     Report by Jason Zilberbrand
     Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                         purchase agreements and airframe/engine hourly programs.

     On behalf of the Plaintiff: Bloom Business Jets, LLC.


 Code of Ethics that, among other things, that all members…..

            (1) shall create and maintain a reputation for honesty, integrity and
            transparency and shall adhere to the highest ethical standards in their dealings;
            (2) when acting as an exclusive agent for an exclusive buyer or seller, shall
            not accept commission from more than one party to a transaction without the
            full knowledge of the principal(s) of the transaction;
            (3) shall avoid exaggeration, misrepresentation or concealment of all known
            pertinent facts relating to the transaction; and
            (4) shall reveal their true ownership or interest in any aircraft they represent to
            the purchaser or his/her representative.”

 Clearly, Mr. Foster contradicts himself as not only has he misrepresented pertinent facts
 about himself and his firm, but the Jetcraft suits and filings as supported in the motion
 filed identified as Doc 7, paragraph 12, lines 4-13 of 9/19/17 in Federal Court, where
 Jetcraft is accused of illegal kickbacks9,

           “In 2015, Mr. Cassidy, in his capacity as an officer of Zetta Jet, purchased seven
           (7) Bombardier Global Express aircraft from a company called Jetcraft and is
           alleged to have made secret deals with the Jetcraft broker for illegal kickbacks of
           approximately $2 million USD for each aircraft purchased. Later, in 2017, Mr.
           Cassidy ordered seven (7) more Bombardier jets from Jetcraft with similar
           alleged illegal secret kickbacks. Zetta Jet estimates that these alleged illegal
           kickbacks, in the aggregate, represent between $14 million USD and $18 million
           USD of assets and/or opportunities misappropriated from Zetta Jet.”

 In an article published in Forbes10 about NARA, the former name of IADA as published
 on the Forbes website in June of 2016 states that “Aircraft brokers generally do not
 need to adhere to any standards of ethical conduct. Unlike licensed real estate brokers,
 aircraft brokers can operate outside the rules or without any rules.”

 This article is important because Mr. Foster is the key contributor and his photo appears
 alongside a client. The article goes on to state and contain a quote from Mr. Foster that
 “Additionally, they (NARA) commit to avoid exaggeration, misrepresentation, or
 concealment of pertinent facts relating to an aircraft transaction while keeping with the

 9
   https://www.omnimgt.com/CMSVol2/pub_47213/643967_7.pdf
 10
    https://www.forbes.com/sites/businessaviation/2016/06/28/where-do-you-start-when-buying-an-
 airplane/#4bffd9693109


                                                       7
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page9 of 22




  Report by Jason Zilberbrand
  Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                      purchase agreements and airframe/engine hourly programs.

  On behalf of the Plaintiff: Bloom Business Jets, LLC.


 “highest standards of business and professionalism.” The article continues with another
 quote from Mr. Foster that “Every NARA member agrees to create and maintain a
 reputation for honesty, integrity and transparency and adhere to the highest ethical
 standards in their dealings.” These statements are exaggerations and clearly not
 supported by the findings in my rebuttal report.

 Furthermore, in addition to Jetcraft and OGARAJETS mispresenting themselves,
 exaggerating facts and in Jetcraft’s case accepting kickbacks which clearly violate the
 IADA Code of Ethics, the brokerage firm Corporate Fleet Services, LLC (CFS) has also
 violated the same IADA Code of Ethics. This is important as it establishes a pattern of
 non-compliance to the Code of Ethics that these firms all govern as both members of
 IADA and board members of IADA.

 In the case of CFS the firm is listed as the number 4th ranking firm in terms of
 transaction volume according to JetNet Evolution. They completed a total of 56
 transactions in the last 12 months. As an IADA member they not only agree and sign
 their (IADA) own Code of Ethics, but the President of CFS is Mr. Mitch McCune who is
 also a sitting board member of IADA. This means that McCune has some say via a vote
 as to what policies are set, and more importantly who is allowed to be a member even
 after meeting the “accreditation” requirements.

 In the IADA Code of Ethics, the 4th code of conduct is: (4) shall reveal their true
 ownership or interest in any aircraft they represent to the purchaser or his/her
 representative. CFS according to JetNet Evolution as well as through my own research
 has been conducting back to back transactions for years through various subsidiaries.
 In fact, the company has gone to extreme lengths to disguise these transactions11, as a
 number of them were completed via a subsidiary company called JetZone, LLC.
 JetZone is owned by Jason Leavelle the current COO of CFS and the former founder
 and President of Express Jets which was acquired by CFS in 2018. Based on my own
 research, I have discovered that JetZone is used to acquire aircraft and then resell them
 as an intermediary via a back to back. This activity is continuous based on the history of
 closings available in JetNet Evolution (See Appendix), and therefore CFS is in breach of
 their own Code of Ethics and furthermore demonstrates unethical practices committed
 by numerous members of an association.




 11
      See Appendix for transaction list



                                                    8
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page10 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.


  In my review of this information and Mr. Foster’s biography along with the exaggerations
  in the reported historical transactions by both IADA and Mr. Foster that they (IADA)
  portray compliance to a self-governed Code of Ethics only when it does not impair or
  create issues with generating revenue and selling aircraft for IADA members or when it
  is convenient to utilize IADA membership as an obstacle preventing competitors from
  access to IADA as a paying member. Mr. Foster in terms of his personal achievements
  contained in his report and C.V. contradicts the same Code of Ethics and IADA’s
  “authority” regarding aircraft transactions is nothing more than a “club” offering
  marketing, and networking support in exchange for an annual membership fee. It is my
  opinion that IADA has no impact on either the ethics or standards established in the
  industry to oversee aircraft transactions and based on the review of numerous legal
  cases it is fact that these requirements to maintain membership in IADA only apply at
  keeping certain candidate members out, as there is no guarantee of “accreditation”
  even if one meets all the requirements and prerequisites because the board has the
  final approval of who can be a member.

  I have established unethical patterns of behavior from numerous IADA members and
  board members which indicate that IADA’s Code of Ethics is a pure marketing
  campaign or attempt to bring comfort to people who engage in business activities with
  IADA members.

  These activities highlight that the lack of ethics runs deep in the association, is part of
  their culture and the behavior reaches all the way to their board as well.

  After reviewing the C.V of Mr. Foster’s as provided by Mr. Foster I cannot find any
  accreditations nor are there any indicated outside of his degree(s) from Colorado State
  University.

  3.     Fails to demonstrate breach of duties under Agent Agreement

  Mr. Foster makes note that he reviewed the Agent Agreement and that he was to
  provide services under the agreement in a “professional manner consistent with the
  applicable industry standards.”

  Mr. Foster fails to provide a definition for industry standards, but he does state that
  Bloom received a flat fee commission under the Agent Agreement. The Agent
  Agreement is a critical component to the claim as it outlines specific duties for each
  party. Upon my review of the Agent Agreement I found that Bloom did not breach his
  duties as no fiduciary relationship is ever implied, and in fact the term “use best efforts”


                                                     9
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                     Entered:04/30/20 16:21:29 Page11 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.


  appears just once in the agreement and no definition is provided. The question is
  whether this sentence was supposed to imply a fiduciary responsibility and it is
  impossible to interpret the meaning of this sentence as there is no definition and it does
  not appear anywhere else in the agreement. Furthermore, it is stated in Article 10 of the
  Agency Agreement that this agreement is bound by confidentiality. This confidentiality
  clause is one of the reasons why a back to back transaction would be considered. It is
  important to note and highlight that confidentiality with regards to the agreement would
  be upheld except when required by a financial institution, lender, lawyer or accountant
  and that Bloom did in fact disclose the end buyer at the appropriate time during the
  normal course of business to insure the lender TruStone could indeed conduct its Know
  Your Customer12 (KYC) and compliance of the borrower. Furthermore, TruStone must
  have proof of chain of title and clear title as does Escrow, so disclosure was a matter of
  timing in the transaction.

  Mr. Foster fails to demonstrate how Bloom’s Agent Agreement containing the
  confidentiality clause and, along with the disclosure to TruStone created an unethical
  situation or breached the Agent Agreement in any way. These inconsistencies in Mr.
  Foster’s opinion cannot be overlooked.

  Lastly, there is a no agency clause in the Agent Agreement, Section 9 of the Agent
  Agreement specifically states no employment, and that the relationship
  between the parties is nothing more than an independent agent and there
  is no partnership of any kind. Bloom was never hired nor intended to act as a fiduciary.
  This clause disputes Mr. Foster’s conclusions and opinion (s) specifically his 1st and 2nd
  Opinion. Mr. Foster relied on flawed methodology and he failed to identify the “no
  agency clause” in the Agent Agreement. In Mr. Foster’s 3rd Opinion, I find that his
  attempt to portray a lack of disclosure is simply not factual. Had Mr. Foster realized the
  duty to maintain confidentiality in the aircraft purchase his opinion would have been
  different. Combine this with the fact that Bloom had at a minimum two justified reasons
  for doing a back to back( that being to maintain confidentiality in the transaction and the
  second would qualify as an Opportunistic Intermediary) there is no breach of contract or
  breach of fiduciary responsibility because it is my opinion no fiduciary relationship was
  ever implied in the Agent Agreement.




  12
       https://en.wikipedia.org/wiki/Know_your_customer


                                                          10
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page12 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.




  4.         Misinterprets role financing and KYC had in the transaction

  In Mr. Foster’s 4th Opinion he states that Bloom, “failed to engage in an honest and
  transparent transaction by attempting to deceive Glencove and its principals, by failing
  to disclose relevant information regarding the transaction, and by actively concealing
  known and relevant facts relating to the transaction.” Mr. Foster fails to recognize that
  there was proper discloser and that KYC could have not been completed if there was
  not. It is important to note that KYC cannot be completed if the identity of the borrower
  is withheld. It is understood in aviation transactions that use of an escrow company
  plays a pivotal role in having a successful closing to an aircraft transaction. Escrow had
  substantial responsibility in this transaction as they had to provide closing documents to
  the FAA, and disburse monies held as deposits to the appropriate parties. One of those
  parties is TruStone, and as a lender they would have relied on KYC to not only identify
  the buyer or borrower as suitable, but also to complete due diligence for compliance
  purposes that the funds being used were not those from illegal activities or money
  laundering. If IATS the escrow company or the bank TruStone fail to know the parties
  and components of the transaction than this compliance is in jeopardy. Furthermore,
  Pursuant to USA Patriot Act of 200113 it is a requirement to be in compliance to
  prevent terrorism. It is my opinion that had Mr. Foster realized his flawed methodology
  he would have come to a different opinion as no major lender, financial institution or
  bank would breach KYC or Patriot Act laws to fulfil the loan on a private jet.

  Likewise, had Mr. Foster recognized the “no agency clause” he would have come to a
  different opinion, as it is clear the Agent Agreement had no clause preventing or
  precluding a back to back. In fact, the agreement only makes reference to an aircraft
  type meeting certain criterion. It is important to note that these criteria are critical to the
  eventual successful funding of the aircraft, and the loan that Glencove signed with
  TruStone. Due to the poor credit worthiness of the borrower and per the email from
  TruStone to Aircraft Finance Group indicating the Pierce’s could not qualify for the loan,
  the aircraft itself was relied upon as additional collateral. The aircraft the Pierce’s
  purchased was the lowest time example in the fleet, it therefore had a higher residual
  value based on total time alone. This is important as TruStone in the event of a default
  by the borrower would have an asset on their books that could be resold for more
  money than another similar higher time aircraft. It is important to point out that Bloom
  performed his duties under the Agent Agreement and furthermore, he met his client’s
  expectations by achieving a successful close with financing. Furthermore, his ability to

  13
       https://en.wikipedia.org/wiki/Patriot_Act


                                                    11
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                       Entered:04/30/20 16:21:29 Page13 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.


  locate a suitable aircraft to a client with a high debt to income ratio and satisfy both the
  lender and the buyer should not go unnoticed. It is because of Blooms due diligence
  that the buyer was satisfied and agreed to close.

  5. Misapplies aviation definition of Fair Market Value

  Mr. Foster in his report states in his opinion number 6 that Bloom created a conflict of
  interest and failed to disclose this conflict of interest. I believe Mr. Foster relied upon his
  highly speculative assumptions and did not spend adequate time researching the
  provided exhibits to the lawsuit. The fact is Bloom did not create a conflict of interest as
  no failure to disclose information to all parties in the transaction ever occurred. In fact,
  Bloom did disclose at the appropriate time the end buyer to the lender and the lender
  did complete its due diligence, KYC and Patriot Act compliance. We know this to be fact
  as the borrower Glencove was sent the chain of title and was aware the seller of the
  aircraft was Loretta with Big Horn Exploration, LLC acting as an intermediary.

  Likewise, lending institutions require an appraisal before agreeing to a loan amount.
  The reason this is important is that the it establishes Current Fair Market Value, a
  defined term under USPAP and the ASA of which Bloom was a member in good
  standing at the time of the appraisal.

  It is important that we use the proper definition of Fair Market Value14 which is
  an opinion expressed in terms of money, at which the property would change hands
  between a willing buyer and a willing seller, neither being under any compulsion to buy
  or to sell and both having reasonable knowledge of relevant facts, as of a specific date.

  In my review of the contracts, and purchase agreements there was no indication that
  any information was withheld from any party to the transaction.

  In an article that appeared in AIN15 (Aviation International News), Janine Iannarelli, an
  independent broker and the President of Par Avion, states that “As long as there is a
  willing buyer and a willing seller and you’re not paying over market for the airplane,
  there’s a fair transaction.”



  14
     http://www.appraisers.org/Disciplines/Machinery-Technical-Specialties/mts-appraiser-
  resources/DefinitionsOfValue
  15
     https://www.ainonline.com/aviation-news/business-aviation/2017-10-08/aircraft-brokers-look-ethics-guidance-
  bizav


                                                         12
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page14 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.


  This is an important concept in understanding the relationship between Bloom and the
  Pierce’s and furthermore indicates that Bloom did indeed provide professional services
  per the signed agreement and did not breach it.

  In fact, the bank did lend on the aircraft purchase and the appraisal supported both the
  sales price and the loan amount. Clearly, the Pierce’s may not have been able to
  purchase the aircraft for an amount below FMV, but whether or not the aircraft could
  have been purchased cheaper despite the opinions of Mr. Foster does not indicate
  unethical behavior. No one was coerced to close and all parties were willing
  participants. In fact, Glencove had numerous opportunities to walk away even after
  learning of the chain of title. As stated in my Rule 26 report, the fact that Bloom and Big
  Horn Exploration, LLC were an intermediary in this transaction added risk to Bloom and
  Big Horn Exploration, LLC, not to the end purchaser the Pierce’s.

  Due to the fact that if the Pierce’s failed to close, the purchaser would still be Big Horn
  Exploration. In fact, if the deal did not close with the Pierce’s and unless Big Horn
  Exploration was able to quickly locate another buyer, the aircraft would have become
  inventory for resale purposes and the rightful owner would have been Big Horn
  Exploration. Furthermore, in addition to this risk of potential ownership in the event of a
  default by the Pierce’s, Big Horn Exploration had made improvements to the aircraft and
  completed maintenance which in turn created an asset in better condition worth
  potentially more money than if it were direct from the originating seller.


  6.     Misapplies Aviation Industry Guidelines

  As stated previously, Mr. Foster relies on three aviation organizations to support his
  opinion on a breach of ethics:

                     1. NBAA
                     2. NATA
                     3. IADA




                                                    13
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                          Entered:04/30/20 16:21:29 Page15 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.


  With regards to NBAA, they have established guidance on ethics and ethical behavior.
  According to the NBAA’s website and an article published January 11th, 201816, states
  that “NBAA recently published “Ethical Business Aviation Transactions,” a resource
  outlining best practices for ethical transactions involving business aircraft products and
  services” and “The NBAA ethics statement is not a replacement for company-specific
  ethics policies.” In fact, the NBAA statements are only applicable if all the Parties to
  Bloom v. Glencove were members of NBAA at the time of the transaction, and its
  relevance in terms of providing governance to an aircraft purchase transaction simply
  stated is non-existent. Reason being is that NBAA has published eight (8)17 articles
  about back to backs, and how to complete them. A reasonable person would see the
  articles as promoting this type of transaction as normal and customary in aviation.
  With regards to NATA and their ethics code of conduct. I agree this has been accurately
  portrayed in Mr. Fosters opinion, however, Mr. Foster fails in two areas to support his
  opinion. The first, is that the NATA has no authority what so ever to govern or set
  standards for aviation aircraft transactions. Secondly, none of the parties involved in the
  Bloom v. Glencove case are members of the NATA, nor can I find any mention of the
  NATA in any legal documents I have reviewed. This would lead a reasonable person to
  conclude that NATA has no relevance what so ever in the opinion of Mr. Foster and it
  should be disregarded.

  With regards to IADA and their Code of Ethics, I have demonstrated IADA is nothing
  more than an attempt to create obstacles to fair trade in an unregulated industry. Their
  board members conduct themselves outside of their own by-laws and Code of Ethics
  and this is patterned and habitual behavior. It is culture that runs deep in the history of
  the organization which is to promote ethics and ethical behavior through marketing
  while breaching them when they believe no one is either looking or paying attention.
  Furthermore, the IADA misrepresentation of transaction volume simply can be
  overlooked as Mr. Foster must be found not credible on this basis alone. It is my
  conclusion that along with NBAA and NATA that the IADA Code of Ethics is totally
  irrelevant to the case of Bloom v. Glencove and has no authority to govern any
  transaction much less one that does not involve any IADA members with the exception
  of the escrow company IATS who is a member of IADA. Clearly, any so-called breach of
  ethical behavior as Mr. Foster states in his report was not perpetrated by Bloom as
  Bloom is not, nor has he ever signed the IADA Code of Ethics or attempted to be part of
  their association.

  16
     https://nbaa.org/flight-department-administration/aircraft-registration-transactions/ethical-business-aviation-
  transactions/3-things-know-nbaas-ethics-statement/
  17
     https://nbaa.org/?s=back+to+back+transactions


                                                            14
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                 Entered:04/30/20 16:21:29 Page16 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.




  7.     Conclusion of Rebuttal Opinion(s):

  In conclusion, I have reviewed all the supplied documentation and the Expert Witness
  Report of Mr. Foster and I have come to the conclusion, based on my experience and
  knowledge of the industry, that Mr. Foster’s opinion(s) are not relevant to the lawsuit.
  The associations he mentions have no governance on the parties to the suit. Mr. Foster
  relied on flawed methodology that allowed him to come to a conclusion that Bloom was
  unethical due to his failure to 1. Disclose pertinent information and 2. Act as a fiduciary
  to the Pierce’s.

  With regards to Mr. Foster’s opinion on Bloom’s breach of ethics, I have demonstrated
  that Bloom not only disclosed all of the information to the parties involved in the
  transaction but did so in full compliance of KYC and the Patriot Act. We know this
  because at no time was Bloom ever considered the borrower or the purchaser of the
  aircraft only as the intermediary in a back to back, and at no time does Bloom ever
  indicate he was borrowing the funds from TruStone as the purchaser. We know
  TruStone had the information of Glencove, as Glencove is listed as the rightful owner of
  the aircraft. We know Glencove had the name of the originating seller Loretto, because
  they were supplied with chain of title and a clear title of ownership prior to closing and
  more importantly prior to funding.

  Mr. Foster does an excellent job of providing an opinion on three associations, however
  as stated none of them have any authority to govern an aircraft transaction. The only
  party to the transaction that was a member of IADA was the escrow IATS. After
  reviewing the IADA Code of Ethics, and determining that IATS was in fact the escrow
  company that closed the sale of the aircraft and also the same company that
  orchestrated the transaction(s) and allowed a seamless back to back to occur without
  error I have come to the conclusion that IATS did not breach the IADA Code of Ethics,
  as no ethics were ever breached by allowing a back to back to occur. In fact, back to
  backs are so customary in general aviation and business aviation that the NBAA offers
  numerous articles to support completing one successfully. Furthermore, we know that
  other IADA members conduct back to backs as customary and in CFS’s specific
  situation they are still on the board of IADA and an active member as is Jetcraft.

  Lastly, Mr. Foster’s leap of formulating an opinion as to whether or not Bloom breached
  any Code of Ethics was flawed from the start as he was the only party to the transaction
  that holds any certificate with regards to ethics training. It is with this that I can state Mr.
  Foster’s opinion lacks credibility, and any supporting evidence that would find it


                                                    15
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20                              Entered:04/30/20 16:21:29 Page17 of 22




   Report by Jason Zilberbrand
   Specialist field: General aviation aircraft valuations and appraisals, aircraft transactions, aircraft
                       purchase agreements and airframe/engine hourly programs.

   On behalf of the Plaintiff: Bloom Business Jets, LLC.


  otherwise credible.

      8. Statement of compliance
   I understand my duty as an expert witness is to the court. I have complied with that
   duty and will continue to comply with it. This report includes all matters relevant to
   the issues on which my expert evidence is given. I have given details in this report of
   any matters which might affect the validity of this report.

      9. Statement of truth
   I confirm that I have made clear which facts and matters referred to in this report are
   within my own knowledge and which are not. Those that are within my own
   knowledge I confirm to be true. The opinions I have expressed represent my true and
   complete professional opinions on the matters to which they refer.

      10. Statement of conflicts
   I confirm that I have no conflict of interest of any kind, other than any which I have
   already set out in this report. I do not consider that any interest which I have disclosed
   affects my suitability to give expert evidence on any issue on which I have given
   evidence and I will advise the party by whom I am instructed if, between the date of
   this report and the trial, there is any change in circumstances which affects this
   statement.




                                                                                        April 15th, 2019
  Signature......................................................................Date..........................




                                                               16
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20   Entered:04/30/20 16:21:29 Page18 of 22




                               Appendix
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20   Entered:04/30/20 16:21:29 Page19 of 22




             List of Documents Reviewed
          1. Registration of aircraft
          2. Johnny Foster Expert Witness report
          3. Segment 001
          4. Segment 001
          5. Glencove 2512-0025
          6. Glencove 002475-002
          7. Glencove 002456-02474
          8. Segment 001 002374-002
          9. Segment 002 002374-002
          10. Glencoe 002355-002354
          11. Expert Designation. 4851
          12. JetNet Data
          13. Attachment to demand letter
          14. Demand letter
          15. Federal Court case file Zetta Jet/Jetcraft
          16. CFS transactions
          17. Jetnet top 500 list
          18. IADA website
          19. NARA way back machine listing
          20. Florida Filings for IADA
          21. Google Maps
          22. NARA and IADA certification policies
          23. NATA code of ethics
          24. NBAA code of ethics guidelines
          25. Various magazine and internet articles
          26. CFS v. General Aviation Services
          27. Wedderbrun Corporation v. Jetcraft Corporation
          28. Jetcraft v. Corporate Jet Sales
          29. Aviation Boss spend lavishly months before his company went
              bust in Dispatch Weekly
          30. JetZone LLC listing in Jetnet
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20   Entered:04/30/20 16:21:29 Page20 of 22
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20   Entered:04/30/20 16:21:29 Page21 of 22
Case:17-01255-TBM Doc#:43-9 Filed:04/30/20   Entered:04/30/20 16:21:29 Page22 of 22
